DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.

 Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on October 7, 2022. Claims 1, 23, 35, 36, 38, 39, 42, 43 52, 53, and 57 have been amended. Claims 59-60 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “liquid supply system for supplying” in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, the corresponding structure of the claim limitation is “The liquid supply system may comprise a pump, a pressurized container, or any other suitable liquid propagation device: recited in page 17.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 13-17, 19, 20, 22, 23, 24, 29, 34, 35, 36, 44-47, 52, 53, 55, 56, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Durrant (GB 2466631) in view of Lasebnick et al. (US 2007/0018013 A1).
With regard to claim 1, Durrant discloses A spray device (Fig. 7a), for spraying a liquid microjet spray, comprising a spray nozzle unit, said spray nozzle unit comprising at least one spray nozzle having a chamber (Fig. 7a) for receiving a pressurized liquid (5) therein and having a perforated nozzle wall (8) for releasing a microjet spray of said liquid (7), wherein said spray nozzle is formed by a nozzle body (Fig. 7a), comprising a support body with a cavity (between 3 and 8, see Fig. 7a) that opens at a main surface of said support body, said support body being covered by a membrane layer (Fig.7a) at said main surface and said membrane layer being provided with at least one nozzle orifice (4/10) throughout a thickness of said membrane layer at an area of said cavity to form a nozzle membrane at each of said at least one cavity (between 3 and 8) that is in liquid communication with the respective cavity wherein said at least one nozzle orifice (4/10) comprises at least one deflecting nozzle orifice (upper nozzle, Fig. 7a), and wherein said at least one deflecting nozzle orifice (4/10) is in open communication with a liquid flow channel (wider part 10, Fig. 7a) that has a lateral asymmetrical flow profile in terms of a liquid flow resistance from said cavity towards said nozzle orifice (as shown in Fig. 7a, orifice 4 has a non-axi symmetrical shape having a wider part (10) upstream and downstream of a narrower part 4).
However, Durrant does not disclose that said at least one deflecting nozzle orifice releasing said microjet under a deflected angle along a jet line that is directed away from an imaginary transverse centre line of said at least one deflecting nozzle orifice.
Lasebnick teaches a spray device comprising at least one deflecting nozzle orifice (36/42, Fig. 4) releasing a jet under a deflected angle along a jet line that is directed away from an imaginary transverse centre line of said at least one deflecting nozzle orifice (Para. [0044]), wherein said at least one deflecting nozzle orifice (36/42) is in open communication with a liquid flow channel (Fig,. 4) that has a lateral asymmetrical flow profile in terms of a liquid flow resistance from said cavity towards said nozzle orifice (36/38/40/42).
Durrant further discloses various cross section of six different forms of combinations of nozzles in Figures 4b and 4c, that means the invention of Durrant is not restricted by the embodiment of figure 7a. Therefore, it would have been obvious in one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle orifice of Durrant to incorporate the frusto-conical wall (42) as taught by Lasebnick, for the purpose of causing the fluid to flow, diverge and/or fan in a desired pattern (Para. [0044]).
With regard to claim 2, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 1 above. However, Durrant does not disclose said at least one deflecting nozzle orifice has a diameter that is larger than twice a thickness of the membrane. 
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to the diameter of the deflecting nozzle orifice with respect to the thickness of the membrane. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having a diameter of the nozzle with a diameter that is larger than twice a thickness of the membrane. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 3, Durrant in view of Lasebnick further discloses said nozzle membrane comprises a central region at the area of said cavity (Fig. 7a) and a peripheral region (area delimited by membrane, see Fig. 7a) between said central region and an edge of said cavity, and wherein said at least one deflecting nozzle orifice (4/10) is located within said peripheral region (Fig. 7a).
With regard to claim 4, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 1 above. Durrant further disclose said at least one deflecting nozzle orifice (4) is positioned near a peripheral wall of said cavity at a distance between a centre of said deflecting nozzle orifice (Fig. 7a), except said peripheral wall that is less than three times a diameter of said at least one deflecting nozzle orifice.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to the diameter of the deflecting nozzle orifice with respect to the peripheral wall. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having a diameter of the nozzle orifice with a diameter that is three times larger than peripheral wall. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 5, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 1 above. However, Durrant does not disclose said at least one deflecting nozzle orifice has a diameter larger than 10% of a diameter of said cavity.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to the diameter of the deflecting nozzle orifice with respect to the diameter of said cavity. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having a diameter of the nozzle orifice with a diameter that is larger than 10% of a diameter of said cavity. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 6, Durrant in view of Lasebnick further discloses said cavity (space between 3 and 8, Fig. 7a) is configured to impose a lateral impulse on said liquid in said liquid flow channel that is conveyed to the liquid while forming the microjet (space between 3 and 8 is capable of imposing a lateral impulse on liquid because of the dome shape of structure 8).
With regard to claim 13, Durrant in view of Lasebnick further discloses said at least one deflecting orifice (4) has a non-axi symmetrical shape having a wider part (10) and a narrower part (4), and wherein said wider part of said nozzle orifice faces away from an edge wall of said cavity (Fig. 7b).
With regard to claim 14, Durrant in view of Lasebnick further discloses at least one liquid barrier (structural restriction of 4/10, Fig. 7a) that is at least partly positioned in said liquid flow channel (10) towards said nozzle orifice, said at least one barrier being provided asymmetrically with respect to said nozzle orifice (Fig. 7b).
With regard to claim 15, Durrant in view of Lasebnick further discloses said barrier (structural restriction of 4/10, Fig. 7a) comprises at least one rim that extends from said membrane to inside said flow channel (10).
With regard to claim 16, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 14 above. However, Durrant does not disclose said at least one barrier leaves a gap for liquid passage of between 50 nanometer and 5 micrometer.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to dimension of at least one barrier. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having the at least one barrier with a gap for liquid passage of between 50 nanometer and 5 micrometer. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 17, Durrant in view of Lasebnick further discloses said at least one barrier (structural restriction of 4/10, Fig. 7a) is provided along a linear, multi-linear contour around said deflecting nozzle, said contour being open at a side of said orifice that is directed to a centre of said cavity (Fig. 7b).
With regard to claim 19, Durrant in view of Lasebnick further discloses said spray nozzle is provided with filtration means (12) which comprise a filtration plate (valve controlling the passage of liquid that acts like a filter) that is in liquid communication with said cavity and that is provided onto an upstream surface of said support body (Fig. 1a).
With regard to claim 20, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 1 above. However, Durrant does not disclose said at least one deflecting nozzle orifice has a diameter of between 0.4 and 20 micron. 
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to the diameter of the deflecting nozzle orifice. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having a diameter of the nozzle orifice between 0.4 and 20 micron. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).

With regard to claim 22, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 1 above. Durrant further discloses the liquid is a cosmetic liquid or a wafer cleaning liquid, except wherein said spray nozzle has a microjet divergence angle greater than 100.. 
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to the divergence angle of the spray nozzle. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having said spray nozzle with a microjet divergence angle greater than 100. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 23, Durrant in view of Lasebnick further discloses said cavity has a circular (Fig. 3a and 7a) or polygonal cross-section at said main surface, and wherein said at least one deflecting nozzle orifice (4/10) comprises a set of a number of deflecting nozzle orifices that are angularly distributed along at least a part of a peripheral edge of said cavity (Fig. 7a).
With regard to claim 24, Durrant in view of Lasebnick further discloses at least one further set of deflecting spray nozzle orifices (4/10) is angularly distributed along at least a part of said peripheral edge of said cavity (Fig. 7a).
With regard to claim 29, Durrant in view of Lasebnick further discloses a bare surface of said spray nozzle (outside surface of 8) is hydrophobic at least at an area adjacent to said at least one nozzle orifice (4, Fig. 7a).
With regard to claim 34, Durrant in view of Lasebnick further discloses a liquid supply system (11) for supplying a pressurized liquid to said cavity of at least one spray nozzle (Fig. 1a).
With regard to claim 35, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 16 above. However, Durrant does not disclose said at least one barrier surrounds said deflecting nozzle orifice substantially along a semi-circular arc that subscribes an angle of between 120 and 330 degrees around said deflecting nozzle orifice.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to angle of at least one barrier around said deflecting nozzle orifice. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having the at least one barrier with an angle of between 120 and 330 degrees around said orifice. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 36, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 16 above. However, Durrant does not disclose said barrier is spaced from said orifice over a distance that is less than 25% a diameter of said deflecting nozzle orifice.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to dimension of at least one barrier with respect to diameter of said deflecting nozzle orifice. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having the at least one barrier with spaced from said orifice over a distance that is less than 25% a diameter of said orifice. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A)
With regard to claim 44, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 1 above. Durrant further teaches at least one of said deflecting orifices has a triangular lateral cross-section in a different embodiment (Fig. 4C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant, by forming the orifice with a triangular lateral cross section, for the purpose of creating triangular shape droplets.
With regard to claim 45, Durrant in view of Lasebnick further discloses the spray nozzle body of the type as applied in the spray device according to claim 1 (Fig. 1a).
With regard to claim 46, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 5 above. However, Durrant does not disclose said at least one deflecting nozzle orifice has a diameter larger than 25% a diameter of said cavity.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to dimension of the deflecting nozzle orifice with respect to diameter of said cavity. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having the at least one deflecting nozzle orifice with a diameter larger than 25% a diameter of said cavity. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 47, Durrant in view of Lasebnick further discloses said at least one deflecting orifice (4/10) has an oval, tear, moon, V or U shape (U shape, Fig. 7a).
With regard to claim 52, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 35 above. However, Durrant does not disclose said at least one barrier surrounds said deflecting nozzle orifice substantially along a semi-circular arc that subscribes an angle of between 180 and 260 degrees around said deflecting nozzle orifice.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to angle of at least one barrier around said orifice. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having the at least one barrier with an angle of between 180 and 260 degrees around said orifice. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 53, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 36 above. However, Durrant does not disclose said barrier is spaced from said deflecting nozzle orifice over a distance that is less than 10% a diameter of said deflecting nozzle orifice.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to dimension of at least one barrier with respect to diameter of said orifice. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having the at least one barrier with spaced from said orifice over a distance that is less than 10% a diameter of said orifice. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 55, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 4 above. However, Durrant further discloses said at least one deflecting nozzle orifice (4/10) is positioned near a peripheral wall of said cavity (Fig. 7b), except the limitation “at a distance between a centre of said at least one deflecting nozzle orifice and said peripheral wall that is less than a diameter of said at least one deflecting nozzle orifice”.
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to dimension of the said nozzle orifice and the peripheral wall of said cavity. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having a distance of the said nozzle orifice and the peripheral wall of said cavity less than a diameter of said nozzle orifice. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 56, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 1 above. However, Durrant does not disclose said at least one deflecting nozzle orifice has a diameter that is larger than four times the thickness of the membrane. 
It is noted by the Examiner, the specification, paragraph does not provide any criticality associated to the diameter of the deflecting nozzle orifice with respect to the thickness of the membrane. The difference between the claimed invention and the disclosure to Durrant is only relative dimensions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Durrant to having a diameter of the nozzle with a diameter that is larger than four times a thickness of the membrane. Furthermore, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).
With regard to claim 60, the device of Durrant in view of Lasebnick discloses the invention as disclosed in claim 1 above.





Allowable Subject Matter
Claims 7-12, 18, 21, 25-28, 30-33, 37-43, 48-51, 54, 57, 58, and 59 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752